Hill, J.
(After stating the facts.) The Supreme Court is without jurisdiction to try this ease. The amendment to the constitution of this State provides that “The Supreme Court shall have no original jurisdiction, but shall be a court for the trial and correction of errors of law from the superior courts and the city courts of . .pin all cases that involve the construction of the constitution of the State of Georgia or of the United States, or of treaties between the United States and foreign, governments; in all eases in which the constitutionality of any law of the State of Georgia or of the United States is drawn in question,” etc. Ga. L. 1916, p. 19. The assignments of error in this case are that the court erred in passing the order sustaining the defendant’s demurrers to the petition; and that the court erred in disallowing the amendment last quoted in the statement of facts. This amendment and the demurrer thereto do not involve a construction of the constitution of the State of Georgia, or that of the United States, within the meaning of those instruments. In American Service Co. v. Cohen, 172 Ga. 744 (158 S. E. 599), it was held: “A motion to arrest a judgment against the defendant company in a suit for damages by collision of motor-trucks, on the grounds that the movant was not served with the suit, that no process was issued against it, that it never appeared or waived process or service, and that the judgment was illegal and contrary to thq due-process clauses of the State and Federal constitutions, did not involve a construction of the constitution of the State or that of the United States; nor did it draw in question the constitutionality of any law of the State or of the United States. Jurisdiction of a writ of error on overruling of the motion in arrest is in-the Court of Appeals.” And see, to the same effect, Norman v. State, 171 Ga. 527 *746(156 S. E. 203). The Supreme Court being without jurisdiction of this case, the same is

Transferred to the Court of Appeals.


All the Justices concur.